Citation Nr: 1008974	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability. 

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for an eye disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978, with a period of service in the Georgia Army National 
Guard from April 1979 to April 1980, and additional service 
in the U.S. Army Reserve, to include several periods of 
active duty for training (ADT).  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta Georgia, in which the RO denied service connection 
for residuals of a left hip fracture, low back strain, 
bilateral shoulder conditions, and a bilateral eye condition.  

In September 2006, the Veteran testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In April 2007, the Board found that new and material evidence 
had been submitted sufficient to reopen the claim for service 
connection for a low back disability and denied service 
connection for a left hip disability.  The Board remanded the 
request to reopen a claim for service connection for a right 
shoulder disability, and the claims for service connection 
for a left shoulder disability, a low back disability, and an 
eye disorder for further development.  That development has 
been completed.  

The Board notes that, in the June 2003 rating decision and 
the June 2004 statement of the case (SOC), the RO addressed 
the claim for service connection for a right shoulder 
disability on the merits; however, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized this matter on 
appeal as reflected on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a May 1982 rating decision, the RO denied service 
connection for a right shoulder condition; although notified 
of the denial in a June 1982 letter, the Veteran did not 
initiate an appeal.  

3.  Evidence associated with the claims file since the May 
1982 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right shoulder disability and raises a reasonable 
possibility of substantiating that claim.  

4.  Bilateral acromioclavicular degenerative joint disease 
was first diagnosed many years after service, and the only 
competent, probative opinion on the question of whether there 
exists a medical relationship between the Veteran's right and 
left shoulder disabilities and service weighs against the 
claims for service connection.

5.  Lumbosacral degenerative disc disease was first diagnosed 
many years after service, and the only competent, probative 
opinion on the question of whether there exists a medical 
relationship between the Veteran's low back disability and 
service weighs against the claim for service connection.

6.  The only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
Veteran's current eye disorder and service weighs against the 
claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's May 1982 rating decision denying service 
connection for a right shoulder condition is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2009).

2.  As pertinent evidence received since the May 1982 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for a right shoulder disability 
are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A left shoulder disability was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A low back disability was not incurred in or aggravated 
by service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's requests to reopen his claims for 
service connection for a right shoulder disability and a low 
back disability, and his claims for service connection for a 
left shoulder disability and an eye disorder were received in 
June 2002.  Thereafter, he was notified of the general 
provisions of the VCAA by the Appeals Management Center (AMC) 
in correspondence dated in April 2007, July 2009, and October 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2007, July 
2009, and October 2009.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Given the favorable disposition of the request to reopen the 
claim for service connection for a right shoulder disability, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims for service 
connection and has been provided opportunities to submit such 
evidence.  A review of the claims file shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records from 
his active duty service, service personnel records, and VA 
and private treatment records have been obtained and 
associated with his claims file.  The Veteran was also been 
provided with VA examinations to assess the current nature 
and etiology of his claimed disabilities.

The Board has considered the fact that, while the service 
treatment records currently associated with the claims file 
include an examination for enlistment in the Army National 
Guard, dated in April 1979, complete service treatment 
records from the Veteran's National Guard and Army Reserve 
service have not been associated with the claims file.  
Pertinent to the claims on appeal, the Veteran has submitted 
an individual sick slip, dated in July 1984, reflecting that 
he sought treatment for his eyes, and an optometry 
appointment form from Fort Riley, reflecting that the Veteran 
had an appointment scheduled in July, although the year was 
not indicated.  During the September 2006 hearing, the 
Veteran reported that he received treatment for his eyes at 
Fort Hood during his Reserve service; however, in March 2009, 
the Darnall Army Medical Center at Fort Hood responded that a 
thorough search of their records revealed no medical records 
for the Veteran.  While records of treatment from Fort Riley 
have not been associated with the claims file, the Board 
notes that records of in-service optometry treatment could 
not demonstrate a nexus between a current eye disorder and 
service, the very matter on which the claim for service 
connection for an eye disorder turns.  As such, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In regard to the claims for service connection for right and 
left shoulder disabilities and a low back disability, during 
the September 2006 hearing, the Veteran was asked whether, 
during his National Guard and Reserve examinations, his back 
and shoulders were examined, and he responded that the only 
thing he was told was that he had a problem and that he could 
be given medication.  Complaints regarding the low back, as 
well as the report of a bruised shoulder, are currently 
documented in the service treatment records currently 
associated with the claims file.  Moreover, service treatment 
records from the Veteran's National Guard and Reserve service 
would not include medical evidence of a relationship between 
a current right or left shoulder or low back disability and 
service.  As such, a remand to obtain these records is not 
required.  See Soyini, 1 Vet. App. at 546.  

Finally, the Board has considered the fact that, in August 
2002, the Veteran reported that he received treatment at the 
Decatur VA Medical Center (VAMC).  While records from this 
facility have not been associated with the claims file, 
during the September 2006 hearing, he clarified that his VA 
treatment had been at the Augusta VAMC in 2002 and 2003.  
Records of treatment from this facility, dated in 2002 and 
2003 were requested and records were associated with the 
claims file in August 2009.  In July 2009, the Veteran 
reported that his medical services were performed at the 
Athens Community Based Outpatient Clinic (CBOC) and his 
medications came from the Augusta VAMC and, in August 2009, 
he reported that all his medical treatment and medications 
came from VA.  The Board notes that the Augusta VAMC is the 
parent facility of the Athens CBOC, and the VA treatment 
records currently associated with the claims file reflect 
that the Veteran's current primary care team was the Athens 
CBOC.  While the most recent VA treatment records associated 
with the claims file are dated in November 2003, the Veteran 
has not identified any more recent VA treatment; rather, in 
October and December 2009, he indicated that he had no other 
information or evidence to support his claims.  As such, the 
Board finds that the Veteran has not identified any 
outstanding VA treatment records which are potentially 
pertinent to the claims on appeal.  See 38 U.S.C.A. § 
5103A(b), (c) (VA is only required to obtain evidence that is 
adequately identified). 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.
  
Law and Regulations 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of active duty for training 
(ADT) during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training (INADT) during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 C.F.R. § 3.6 (2009)

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated 
while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.  §§ 3.307, 3.309.  

Factual Background and Analysis - New and Material

In February 1982, the Veteran filed a claim for service 
connection for a right shoulder condition.  In a May 1982 
rating decision, the RO denied service connection for a right 
shoulder condition, noting that separation examination was 
completely normal, with a history of a bruised shoulder, and 
that the Veteran's April 1979 examination on enlistment in 
the National Guard was completely normal.  

The evidence of record at the time of the May 1982 rating 
decision included the Veteran's service treatment records, 
which reflect that, on separation examination in March 1978, 
clinical evaluation of the upper extremities was normal.  The 
Veteran did report that he had a bruised shoulder.  On 
examination for enlistment in the Army National Guard in 
April 1979, clinical evaluation of the upper extremities was 
again normal.  Although notified of the RO's May 1982 denial 
in a June 1982 letter, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in 
June 2002.  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by or on behalf of a 
claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim is the May 1982 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the May 1982 
rating decision includes the Veteran's September 2006 
testimony that he hurt his right shoulder in the gym during 
service and that he had asked at the transfer point in 
Charleston that a note be made that his shoulder was 
bothering him, adding that he still had problems with his 
right shoulder.  The Veteran was afforded a VA examination to 
evaluate his claimed shoulder disabilities in May 2009.  The 
pertinent diagnosis was bilateral acromioclavicular 
degenerative joint disease.  

The foregoing evidence is new in the sense that it was not 
previously before agency decision makers.  Further, the 
evidence in material, as it indicates that the Veteran has a 
current right shoulder disability, acromioclavicular 
degenerative joint disease.  The Veteran's September 2006 
testimony indicates a continuity of symptomatology of 
problems with the right shoulder since service.  The Veteran 
is competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  This report of 
a continuity of symptomatology suggests a link between his 
current complaints regarding the right shoulder and service.  
See Duenas v. Principi,18 Vet. App. 512 (2004).  As such, the 
foregoing evidence raises a reasonable possibility of 
substantiating the claim for service connection, thus, the 
claim must be reopened.

Factual Background and Analysis - Service Connection

Right and Left Shoulder Disabilities

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for right and left shoulder disabilities is not 
warranted.  

As discussed above, service treatment records reflect that, 
on separation examination in March 1978, clinical evaluation 
of the upper extremities was normal.  The Veteran did report 
that he had a bruised shoulder.  In his Report of Medical 
History on enlistment in the Army National Guard in April 
1979, the Veteran indicated that he did not have, nor had he 
ever had, a painful or "trick" shoulder or elbow.  On 
examination, clinical evaluation of the upper extremities was 
again normal.  

Records of private treatment dated from April to November 
1998 reflect complaints regarding left shoulder pain.  The 
Veteran underwent chiropractic treatment for left shoulder 
pain in February and March 1998.  During the September 2006 
hearing, the Veteran testified that he injured his left 
shoulder playing basketball during service.  As noted above, 
he also reported that he injured his right shoulder in the 
gym during service, and that his right shoulder continued to 
give him trouble.  In August 2007, the Veteran asserted that 
he had injured his right shoulder while playing basketball 
during service.  During private treatment in February 2007, 
the Veteran described right shoulder pain, adding that he 
slept wrong.  

The Veteran's shoulders were evaluated during VA examination 
in May 2009.  The physician reviewed the claims file, 
including the service treatment records, and noted that the 
Veteran did not complain about his shoulders during service.  
The Veteran stated that, after separation from service, he 
worked in construction from 1978 to 2006.  He reported that, 
during service, he played basketball extensively, and hurt 
himself playing basketball, although the examiner noted that 
he could not find a record of these activities.  Examination 
of the shoulders revealed tenderness over the 
acromioclavicular joints.  Range of motion was less than 
full.  X-rays of the shoulders were normal as far as the 
glenohumeral joint was concerned.  There was some sclerosis 
at the acromioclavicular joint.  The pertinent impression was 
bilateral acromioclavicular degenerative joint disease.  

The physician opined that there was no evidence in the record 
that the Veteran had any problem with the shoulders during 
his service career, but that he started having pain in the 
shoulders several years after leaving service.  He added that 
he had normal shoulder joints, and the diagnosis was 
degenerative joint disease of the acromioclavicular joint.  
He stated that this is the sort of condition that would occur 
in a person age 53 who is involved in construction and heavy 
labor.  He concluded by opining that it was less likely than 
not that the Veteran's shoulder condition was caused by or a 
result of any activity during his service career.  

The Veteran has a current diagnosis of a bilateral shoulder 
disability, acromioclavicular degenerative joint disease, 
thus, the first element of each claim for service connection 
for the right and left shoulders is met.  In regard to the 
second element, the Veteran is competent to report the 
history of his in-service injuries to the shoulders.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In regard to the third element, a relationship or nexus 
between the current disability and an injury or disease 
during service, the Board acknowledges that the Veteran has 
reported, as he is competent to do, a continuity of 
symptomatology in regard to problems with his right shoulder 
since service.  However, such report must be weighed against 
the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).

The only medical opinion regarding etiology of the Veteran's 
bilateral shoulder disability is that rendered by the May 
2009 VA examiner.  Significantly, the May 2009 VA examiner, 
who reviewed the claims file, including the service treatment 
records, examined the Veteran, and considered his report of 
injuring his shoulders while playing basketball during 
service, clearly opined that it was less likely than not that 
the Veteran's current bilateral shoulder disability is 
related to service.  The Board highlights that the VA 
examiner appears to attribute the Veteran's current bilateral 
shoulder disability to his age and post-service employment in 
construction.  

The Board finds this opinion dispositive of the question of 
whether the Veteran has a current right and/or left shoulder 
disability which was incurred in or aggravated by service, as 
the examiner's findings were based on a review of the claims 
file, a thorough physical examination, and consideration of 
the Veteran's assertions.  In addition, the examiner provided 
a rationale for his opinion.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

Thus, the only competent, probative (persuasive) opinion on 
the question of whether the Veteran has a right and/or left 
shoulder disability that is etiologically related to service 
weighs against the claims for service connection.  The 
Veteran has not presented or identified any existing, 
contrary medical opinion that, in fact, supports the claims 
for service connection.  As there is no competent, persuasive 
medical evidence that relates the Veteran's current right or 
left shoulder disabilities to service, to include any period 
of ADT, the Veteran is not entitled to service connection for 
a right or left shoulder disability.  

The Board has considered whether service connection for right 
and left shoulder disabilities could be established on a 
presumptive basis.  To establish service connection for a 
disability, in this case, degenerative joint disease, on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, 
there is no medical evidence of degenerative joint disease 
within a year after separation from active duty; rather, the 
first medical evidence of degenerative joint disease is in 
May 2009.  Therefore, service connection cannot be 
established on a presumptive basis.  Moreover, the Board 
points out that passage of many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Based on the foregoing, the Board finds that service 
connection for right and left shoulder disabilities is not 
warranted.  

Low Back Disability

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a low back disability is not warranted.  

Service treatment records reflect that, in February 1976, the 
Veteran complained of a pulled muscle in the back.  On 
examination, there was muscle spasm in the left lower back.  
The assessment was back strain.  In April 1976, he complained 
of back pain for one month.  On examination, there was no 
tenderness, range of motion was full, and straight leg 
raising was negative.  The impression was no definite 
pathology found.  In March 1977, the Veteran again complained 
of lower back pain.  Deep knee bends were accomplished 
without difficulty.  The plan was to treat him with Robaxin, 
wet heat, and no PT or lifting more than 10 pounds.  

A September note from an unspecified year reflects that the 
Veteran complained of lower back pain and inhibited movement 
with slowed mobility.  He described muscle pain in the lower 
lumbar region, with muscle pain and stiffness radiating to 
the sides.  Examination for nerve root involvement was 
negative, with no symptoms of sciatica or paresthesias.  On 
separation examination in March 1978, clinical evaluation of 
spine was normal.  In his Report of Medical History on 
enlistment in the Army National Guard in April 1979, the 
Veteran indicated that he did not have, nor had he ever had, 
recurrent back pain.  On examination clinical evaluation of 
the spine was normal.   

Records of post-service treatment reflect complaints 
regarding and treatment for low back pain.  In January 1985, 
the Veteran presented with pain in the back.  X-rays of the 
lumbar spine were essentially normal.  The diagnosis was 
herniated nucleus pulposus, L5, S1, right.  In March 1988, 
the Veteran again complained of pain in the back, adding that 
he had problems with this since being seen in 1985.  The 
physician noted that the Veteran had done the stucco on his 
house the preceding summer and that he reported that he was 
able to do this work for two or three days, but then was 
unable to walk for two or three days.  He added that he was 
better when he just did book work.  X-ray revealed 
degenerative disc disease at L5/S1, where his X-ray in 1985 
showed no bony abnormality.  The diagnoses were herniated 
nucleus pulposus, L5/S1 and degenerative disc disease, lumbar 
spine, L5/S1.  A July 1997 letter from the Veteran's private 
physician, Dr. Brown, reflects that he had initially treated 
the Veteran in March 1997, following his involvement in a 
February 1997 motor vehicle accident.  He had pain to 
palpation in the lumbar area, and was diagnosed with 
traumatic myositis secondary to motor vehicle accident.  The 
record reflects that the Veteran was involved in another 
motor vehicle accident in June 1997.  The private treatment 
records reflect that the Veteran again consulted Dr. Brown 
following this motor vehicle accident, and that the diagnosis 
was severe traumatic myositis secondary to motor vehicle 
accident.  In an October 2000 letter, Dr. Brown stated that 
the Veteran was under his care and unable to work due to 
traumatic myositis to the lumbar spine secondary to a motor 
vehicle accident.  

During the September 2006 hearing, the Veteran testified that 
his back was injured from driving a dump truck in service, as 
the seats had no cushion, so there was nothing to absorb the 
shock, and it jammed his back.  

On VA examination in May 2009, the examiner noted that the 
Veteran's service treatment records reflected his complaint 
of pain in the low back in February 1976.  The examiner added 
that he was treated for this and, approximately a year later, 
was deemed to be a "rehabilitation success."  The examiner 
noted that, after separation from service, the Veteran worked 
in construction from 1978 to 2006.  The Veteran reiterated 
his assertion that his back was severely impacted in service 
every time the dump truck he drove went over a bump.  He 
added that his recent low back problem started about 15 to 20 
years earlier, stating that the recrudescence of the pain 
occurred because of the heavy work he had to do, including 
concrete work, construction, and heavy landscaping.  

On examination, range of motion was less than full.  X-rays 
revealed some diminution in disc space at the L5-S1 level, 
with some sclerosis in the posterior joints at that level.  
The other disc spaces were well-maintained and normal.  The 
pertinent impression was lumbosacral degenerative disc 
disease.  The examiner noted that the Veteran had a back 
problem during his service career, but that this was taken 
care of, and a record indicated that his rehabilitation was 
successful.  The examiner added that a subsequent examination 
indicated that the Veteran did not have any low back 
problems.  He added that low back problems started again 
several decades after separation from service, and could be 
attributed to the heavy labor he carried out after leaving 
the service.  The examiner opined that the type of low back 
pain experienced by the Veteran was the type which was very 
likely to occur after a career of heavy labor in a person who 
was 53 years old.  As such, he concluded that the Veteran's 
low back pain was less likely than not the result of his 
service career.       

The Veteran has a current diagnosis of low back disability, 
lumbosacral degenerative disc disease, thus, the first 
element of the claim for service connection is met.  Service 
treatment records reflect complaints regarding and treatment 
for the low back.  Thus, the second element of the claim is 
also satisfied.  In regard to the third element, however, the 
Board notes that there is no competent medical opinion of a 
nexus between the Veteran's current low back disability and 
service.  

Rather, the May 2009 VA examiner specifically opined that the 
Veteran's low back pain was less likely than not the result 
of his service career, but, rather, attributed the Veteran's 
current low back disability to his post-service career in 
construction.  In regard to the VA examiner's statement that 
the Veteran's back problem was taken care of during service, 
and a service treatment record indicated that rehabilitation 
was successful, the Board notes that, while a June 1977 
record of treatment reflects that the Veteran's medical 
evaluation was complete, and he entered follow-up as a 
rehabilitation success, this appears to be noted in regard to 
the Veteran's involvement in the Alcohol and Drug Abuse 
Prevention and Control Program (ADAPCP), as opposed to his 
complaints regarding his low back, as the same comment is 
made in a June 1977 ADAPCP Military Client Intake and Follow-
up Record.  In any event, the VA examiner's opinion was not 
based solely on the treatment record reflecting successful 
rehabilitation, but, also, on subsequent physical 
examinations which did not note any back problems.  In this 
regard, the Board highlights that clinical evaluation of the 
spine was normal on separation examination in March 1978 and, 
again, on examination in April 1979.   

The Board finds the VA examiner's opinion dispositive of the 
question of whether the Veteran has a current low back 
disability which was incurred in or aggravated by service, as 
the examiner's findings were based on a review of the claims 
file, a thorough physical examination, and consideration of 
the Veteran's assertions.  In addition, the examiner provided 
a rationale for his opinion.  See Hayes, 5 Vet. App. at 69-
70.  See also Guerrieri, 4 Vet. App. at 470- 71 .  

Thus, the only competent, probative (persuasive) opinion on 
the question of whether the Veteran has a current low back 
disability that is etiologically related to service weighs 
against the claim for service connection.  The Veteran has 
not presented or identified any existing, contrary medical 
opinion that, in fact, supports the claim for service 
connection.  As there is no competent, persuasive medical 
evidence that relates the Veteran's current low back 
disability to service, to include any period of ADT, the 
Veteran is not entitled to service connection for a low back 
disability.  

The Board has considered whether service connection for 
degenerative disc disease could be established on a 
presumptive basis.  In this case, there is no medical 
evidence of degenerative disc disease within a year after 
separation from active duty; rather, the first medical 
evidence of degenerative joint disease is in March 1988.  
Therefore, service connection cannot be established on a 
presumptive basis.  Moreover, the Board points out that 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that service 
connection for a low back disability is not warranted.  

Eye Disorder

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for an eye disorder is not warranted.  

Service treatment records from the Veteran's active duty 
service reflect that, on examination in March 1975, distant 
vision was 20/20.  An August 1975 statement for enlistment 
includes a note which states "20/30 corrected vision."  On 
separation examination in March 1978, clinical evaluation of 
the eyes was normal.  Distant vision was 20/25 on the right 
and 20/20 on the left.  In his Report of Medical History on 
enlistment in the Army National Guard in April 1979, the 
Veteran indicated that he did not have, nor had he ever had, 
eye trouble.  On examination, clinical evaluation of the eyes 
was normal.  Distant vision was 20/20 on the right and 20/30 
on the left.  

The Veteran has submitted a July 2, 1984 DD Form 689 
(Individual Sick Slip) from his Reserve service, which notes 
"eyes" in the remarks section.  An appointment form 
reflects that he had an optometry appointment scheduled for 
July 6th.  The year of this optometry appointment is not 
noted.     

Records of post-service treatment reflect complaints 
regarding and treatment for the eyes.  Records of private 
treatment dated from January to April 1998 reflect diagnoses 
of and treatment for open angle glaucoma.  Records of private 
treatment from March 2003 to May 2004 reflect diagnoses of 
and treatment for chronic open angle glaucoma, floppy lid 
syndrome, and blurred visual acuity.  Records of VA treatment 
dated in November and December 2003 include a finding of 
chronic glaucoma.  

During the September 2006 hearing, the Veteran testified 
that, during his Reserve service, while at Fort Hood, Texas, 
his eyes were watering and hurting, so he went to the 
infirmary and was given eye drops and plastic/paper glasses.  
He was told that he was getting too much sunlight in his 
eyes, which was causing them to hurt.  He added that his 
vision was 20/30 in his left eye when he entered service, and 
that his left eye had always been worse than his right.  The 
Veteran stated that he tried to get glasses several times 
while in the Army, but was told that he did not need glasses.  
He reported that he first got glasses while in the Reserves, 
around the end of 1978, from a private optometrist.  He 
stated that he also had glaucoma, and was told that he had a 
lot of pressure in his eye, suspicious for glaucoma, by an 
eye specialist at a shopping mall in the 1980s.    

The Veteran was afforded a VA eye examination in May 2009.  
He reported that he was diagnosed with glaucoma in both eyes 
in the early 1990s and, since then, had been treated with eye 
drops.  He added that there was no specific incident during 
his military service which he believed may have caused his 
current eye problems, but that he had several eye 
examinations during service which showed less than 20/20 
vision, which he believed was an early sign of glaucoma and 
should have been treated.  The examiner reviewed the claims 
file, including reports of visual acuity dated in 1978 and 
1979, noting that these reports did not include formal visual 
field testing, eye pressures, or detailed ophthalmologic 
examinations.  The Veteran's current complaint was chronic, 
progressive painless blurry vision, left worse than right.  

On examination, visual acuity at distance and near, 
uncorrected, was 20/400 in the right eye and count fingers at 
6 inches in the left eye.  Corrected visual acuity at 
distance was 20/60+ in the right eye and count fingers at 6 
inches in the left eye.  Corrected near visual acuity was 
20/50 in the right eye and count fingers at 6 inches in the 
left eye.  The assessment was glaucoma, left eye greater than 
right eye, very advanced disease in the left eye.  The 
examiner opined that the Veterans' glaucoma was less likely 
as not to have occurred due to a specific incident during 
military service.  He added that it was not known whether he 
began to develop glaucoma during his active duty, and he 
could not deduce this based on the records available.  The 
examiner commented that, while it was certainly possible that 
he could have had the early stages of glaucoma during his 
military service, it was unlikely that this condition was the 
direct result of any incidents sustained during active duty.    

The record reflects current diagnoses of glaucoma, blurred 
visual acuity, and floppy lid syndrome, thus, the first 
element of the claim for service connection is met.  There is 
no evidence of a diagnosis of an eye disorder, to include 
glaucoma, blurred visual acuity, or floppy lid syndrome, 
during service, nevertheless, service connection may be 
granted for any disease initially diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In this case, however, there is no 
medical evidence or opinion indicating that the Veteran's 
current eye disorder is related to service.  

In this regard, the only opinion regarding etiology of the 
Veteran's current eye disorder is that of the May 2009 VA 
examiner, who opined that it was less likely that the 
Veteran's glaucoma occurred due to a specific incident during 
military service.  The Board finds the VA examiner's opinion 
dispositive of the question of whether the Veteran has an eye 
disorder which was incurred in or aggravated by service, as 
the examiner's findings were based on a review of the claims 
file, a thorough physical examination, and consideration of 
the Veteran's assertions.  See Hayes, 5 Vet. App. at 69-70.  
See also Guerrieri, 4 Vet. App. at 470- 71.  

The Board has also considered the fact that the same VA 
examiner noted that it was certainly possible that the 
Veteran could have had the early stages of glaucoma during 
his military service, but added that he could not deduce 
whether he began to develop glaucoma during his active duty 
based on the records available.  This opinion, that it was 
"certainly possible" that the Veteran "could have had" the 
early stages of glaucoma during military service, is too 
speculative to establish a nexus.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a medical nexus).

Thus, the only competent, probative (persuasive) opinion on 
the question of whether the Veteran has a current eye 
disorder that is etiologically related to service weighs 
against the claim for service connection.  The Veteran has 
not presented or identified any existing, contrary medical 
opinion that, in fact, supports the claim for service 
connection.  As there is no competent, persuasive medical 
evidence that relates the Veteran's current eye disorder to 
service, to include any period of ADT, the Veteran is not 
entitled to service connection for an eye disorder.  

All Disabilities

In addition to the medical evidence, the Board also has 
considered the statements of the Veteran.  However, to the 
extent that any such lay statements are being offered to 
answer the questions of whether the Veteran has a right or 
left shoulder, low back, or eye disability related to 
service, such evidence must fail.  Such matters are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of the Veteran's 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for a right shoulder disability has been received, 
to this limited extent, the appeal is granted.

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for an eye disorder is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


